Citation Nr: 1718775	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  04-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include gastritis and duodenitis.

2.  Entitlement to service connection for a hiatal hernia. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Kathy A. Liberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from September 1970 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 
 
The Veteran was afforded a formal hearing before the RO in October 2004.  A transcript of that hearing has been associated with the record.
 
This claim was previously before the Board in April 2012, at which time it was remanded for further development, to include a new VA examination.  The claim has now returned to the Board for further appellate action.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets another delay in this case, another remand is required to obtain an addendum medical opinion before the case may be decided on the merits. 

Pursuant to the Board's April 2012 remand directives, the Veteran was scheduled for a VA examination in August 2016 to determine the nature and likely etiology of the claimed current stomach disorder, hiatal hernia, and GERD.  The VA examiner was also directed to acknowledge the Veteran's competent reports as to the onset and continuity of his symptomatology.  However, the Board finds that the rationale provided with respect to the Veteran's continued symptomatology following his documented in-service treatment for related symptoms was incomplete because the Veteran's statements regarding his continued over the counter treatment of the symptoms with over the counter medications were not adequately discussed.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

A review of the evidence of record also reveals that the Veteran may have received Social Security disability benefits.  However, there are no Social Security Administration records associated with the Veteran's claims file.  Accordingly, those records should be obtained while the appeal is in remand status in order to satisfy the VA's duty to assist.  38 C.F.R. § 3.159(c)(2) (2016).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service treatment records from August 2016 to present. 

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.  Contact the Social Security Administration and request a copy of the Veteran's completed Social Security disability benefits file, including any medical records used in granting disability benefits to the Veteran.  

If the AOJ cannot locate these records, they must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to these claims.

4.  Once any outstanding records have been received and associated with the file, request an addendum opinion from the examiner who previously examined the Veteran at his August 2016 VA examination, or another appropriate examiner if the previous examiner is not available.  An examination may be required if the examiner is unable to provide the requested addendum opinion without an examination of the Veteran.  The Veteran's claims file, along with a copy of this remand, should be made available to and reviewed by the examiner.  Following a review of the claims file, the examiner is requested to provide the following opinions: 

a.  Whether it is at least as likely as not that the Veteran's statements regarding his continued use of over the counter medications, such as antacids, demonstrate a sufficient level of chronicity of the Veteran's symptomatology to warrant a medical finding that the Veteran's claimed disabilities are related to service. 

b.  Whether it is at least as likely as not that the Veteran's documented in-service treatment for epigastric pain, reports of stomach pain, and epigastric burning sensation represented the early onset of the Veteran's gastrointestinal disabilities that were diagnosed after service. 

In offering the opinions requested, the examiner must acknowledge the Veteran's competent reports as to the onset of his gastrointestinal disabilities and his statements as to his continued treatment with over the counter medications since being released from service.  If the examiner finds that chronicity has not been established, the opinion must be reconciled with the Veteran's statements and the documented in-service treatment for related symptoms. 

A complete rationale must be provided for all findings and conclusions reached.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

5.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


